to

oO fo SY DA wo SS WwW

 

 

Case 2:17-cv-00094-RAJ Document 282 Filed 09/10/19 Page 1 of 7

The Honorable Richard A. Jones

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ABDIQAFAR WAGAFE, et al., on behalf of CASE NO. C17-00094RAJ
himself and other similarly situated,
DECLARATION OF MATTHEW D.
Plaintiffs, EMRICH REGARDING
STIPULATED MOTION TO SEAL
v. | PORTIONS OF THE
ADMINISTRATIVE RECORD
DONALD TRUMP, President of the United
States, ef al.,

Defendants.

 

 

I, Matthew D. Emrich, declare and say:

1. lam the Associate Director of the Fraud Detection and National Security (“FDNS”)
Directorate, U.S. Citizenship and Immigration Services (“USCIS”), U.S. Department of Homeland
Security (“DHS”). I have held this position since November 15, 2015.

2. As the head of FDNS, I report directly to the Director of USCIS and Deputy Director of
USCIS. Prior to becoming Associate Director of FDNS, beginning in November 2012, I was the
Deputy Associate Director of FDNS. I first joined USCIS in May 2010, as the Chief of FDNS’s
Intelligence Division.

3. As the FDNS Associate Director, | am responsible for overseeing all policy, planning,
management, and execution functions for FDNS. FDNS’s mission is to enhance the integrity of the

legal immigration system by leading USCIS’ efforts to identify threats to national security and

DECLARATION OF MATTHEW D. EMRICH
RE: STIPULATED MOTION TO SEAL PORTIONS OF THE ADMINISTRATIVE RECORD - ]
(Case No. C17-00094RAJ)
= too WO

tan

Oo CO ~s a

No i)
toa ho

i)
=

 

 

Case 2:17-cv-00094-RAJ Document 282 Filed 09/10/19 Page 2 of 7

public safety, detect and combat immigration benefit fraud, and remove systemic and other
vulnerabilities.

4. In Wagafe v. Trump, No. 2:17-cv-00094 (W.D. Wash.), | certified the administrative
record underlying the USCIS CARRP policy and training material in a certification dated November
19, 2018.

5. | understand the Defendants seek to file portions of the certified administrative record
(“CAR”) under sea! pursuant to Rule 5{g) of the Local Rules of the United States District Court for

the Western District of Washington. The documents to be filed under seal include:

a. CAR_000010: 4/11/08 Operational Guidance for Vetting and Adjudicating Cases
with National Security Concerns (Guidance)

b. CAR_000075: 02/06/09 Additional Guidance on Issues Concerning the Vetting and
Adjudication of Cases Involving National Security Concerns

c. CAR_000104: 12/17/10 National Background Identity and Security Checks
Operating Procedures

d. CAR_000303: 04/01/11 Fact Sheet - Frequently Asked Questions (FAQ) CARRP
Policy and Operational Guidance

e. CAR_000349: 10/28/13 The Withholding of Adjudication (Abeyance) Regulation
Contained at 8 CFR 103.2(b)(18)

f. CAR_000366: 07/14/17 Senior Leadership Review Board Standard Operating
Procedures (SOP)

g. CAR_000396: 12/01/15 CARRP-Module | - NSD Overview

h. CAR_000414: 12/01/15 CARRP-Module 1 - NSD Overview (January 2017 update)

i. CAR_000438: 12/01/15 CARRP-Module 1 - NSD Overview (June 2017 update)

j. CAR_000463: 12/01/15 CARRP Module 2 — Handling and Protecting Sensitive
Information

k. CAR_000491: 12/01/15 CARRP Module 2? — Handling and Protecting Sensitive

Information (December 2016 and January 2017 Updates)

DECLARATION OF MATTHEW D. EMRICH
RE: STIPULATED MOTION TO SEAL PORTIONS OF THE ADMINISTRATIVE RECORD - 2
(Case No. C17-Q0094RAJ)
= fod lo

tn

Oo CO ~~)

No NO
fod No

No
+

 

 

Case 2:17-cv-00094-RAJ Document 282 Filed 09/10/19 Page 3 of 7

I. CAR_000556: 12/01/15 CARRP Module 2 — Handling and Protecting Sensitive
Information (June 2017 Update)

m. CAR_000595: 12/01/15 CARRP Module 3 — CARRP Overview

n. CAR_000735: 12/01/15 CARRP Module 3 - CARRP Overview (Feb 2017 update)

0. CAR_000751: 12/01/15 CARRP Module 4 — Identifying National Security Concerns

p. CAR_000926: 12/01/15 CARRP Module 4 — Identifying National Security Concerns
(June 2016 update)

gq. CAR_001140: 12/01/15 CARRP Module 5 — Determining Eligibility and Vetting
National Security Concerns

r. CAR_001337: 12/01/15 CARRP Module 5 — Determining Eligibility and Vetting
National Security Concerns (June 2017 Update)

s. CAR_001536: 12/01/15 CARRP Module 6 — Adjudicating National Security
Concerns

t. CAR_001614: 12/01/15 CARRP Module 7 — Review and Test

u. CAR_001674: 12/01/15 CARRP Module 7 — Review and Test (December 2016
Update)

v. CAR_001751: 12/01/17 CARRP Module 1 — National Security and Public Safety
Division Overview

w. CAR_001767: 12/01/17 CARRP Module 2 — Handling and Protecting Sensitive
Information

x. CAR_001789: 12/01/17 CARRP Module 3 - CARRP Overview

y. CAR_001857: 12/01/17 CARRP Module 4 — Identifying National Security Concerns

z. CAR_001963: 12/01/17 CARRP Module 5 -- Determining Eligibility and Vetting
National Security Concerns

aa. CAR_002075: 12/01/17 CARRP Module 6 — Adjudicating National Security
Concerns

bb. CAR_002118: 12/01/17 CARRP Module 7 — Review and Test

DECLARATION OF MATTHEW D, EMRICH
RE: STIPULATED MOTION TO SEAL PORTIONS OF THE ADMINISTRATIVE RECORD - 3
(Case No. C17-Q0094RAJ)
ies No
tod i

lo
&

 

 

Case 2:17-cv-00094-RAJ Document 282 Filed 09/10/19 Page 4 of 7

6. Additional documents are part of the certified administrative record, but Defendants do
not request to file them under seal. These documents include:

a. CAR_000001: 4/11/08 Policy for Vetting and Adjudicating Cases with National
Security Concerns

b. CAR_000008: 04/24/08 Operational Guidance for Vetting and Adjudicating Cases
with National Security Concerns (Memo)

c. CAR_000056: 05/14/08 CARRP Operational Guidance for Vetting and Adjudicating
Cases with National Security Concerns

d. CAR_000058: 06/24/08 USCIS DOMOPS CARRP Workflows

e. CAR_000084: 02/06/09 Attachment A - Guidance for Identifying NS Concerns

f. CAR_000093: 2/09/09 National Security Adjudication and Reporting Requirements-
Update

g. CAR_000095: 06/05/09 Clarification and Delineation of Vetting and Adjudication
Responsibilities for CARRP Cases in Domestic Field Offices

h. CAR_000342: 07/26/11 Revision of Responsibilities for CARRP Cases Involving
Known or Suspected Terrorists

i. CAR_000345: 07/26/11 Supplemental Guidance: Revision of Responsibilities for
CARRP Cases Involving Known or Suspected Terrorists

7. Many of the documents described in paragraph five, or a similar version of them, have
been previously released through the Freedom of Information Act (“FOIA”), with redactions
protecting information that is exempt from release. The FOIA exemptions do not overlap precisely
with civil litigation privileges. I understand that more information has been provided to the
Plaintiffs in the CAR than was provided through FOIA releases by USCIS.

8. Portions of the documents described in paragraph five contain information that is
defined as confidential under the Stipulated Protective Order. Dkt. 86. Namely, the documents
contain “sensitive, but unclassified, information to include limited official use or for official use only
information” and “information compiled for law enforcement purposes, including but not limited to,

investigative files and techniques related to the integrity of the legal immigration system, suspected

DECLARATION OF MATTHEW D. EMRICH
RE: STIPULATED MOTION TO SEAL PORTIONS OF THE ADMINISTRATIVE RECORD - 4
(Case No. CH7-00094RAJ)
- Uo Ne

fr

o.lUlNUCOlUlUCUCOUCUMUMNSN

 

 

Case 2:17-cv-00094-RAJ Document 282 Filed 09/10/19 Page 5 of 7

or known fraud, criminal activity, public safety, or national security, and investigative referrals.”
Dkt. 86, at 2(k}-(1).

9. Each government department or agency defines what information shal] be protected and
how its protected information shall be handled. Within DHS, the designation “for official use only”
(“FOUO”) is used to identify unclassified information of a sensitive nature, not otherwise
categorized by statute or regulation, the unauthorized disclosure of which could adversely impact a
person's privacy or welfare, the conduct of Federal programs, or other programs or operations
essential to the national interest.” Safeguarding Sensitive but Unclassified (For Official Use Only)
Information, Department of Homeland Security Management Directive System, at 1 (2005),
available at https://www.dhs.gov/xlibrary/assets/foia/mgmt_directive_110421_safeguarding_
sensitive_but_unclassified_information.pdf.

10. Information is considered FOUO when its release could cause harm and, among other
things, “compromise programs or operations essential to the safeguarding of our national interests.”
Id. at 4.

11. The documents described in paragraph five contain four categories of sensitive but
unclassified (“SBU”) and/or FOUO information: 1) procedures and descriptions of methods for
USCIS to coordinate with third party law enforcement and intelligence agencies, 2) descriptions and
instructions for how USCIS should interpret and rely on third party law enforcement and intelligence
agencies’ information, including how to handle and protect such information; 3) tools and methods
USCIS uses for vetting and identifying national security concerns; and 4) instructions on how to
operate or utilize the Fraud Detection and National Security - Database (“FDNS-DS").

12. Disclosure of procedures and descriptions of methods for USCIS to coordinate with
third party law enforcement and intelligence agencies, and descriptions and instructions for how
USCIS should interpret and rely on such information, including how to handle and protect such
information, would reveal screening and vetting techniques that are used by the broader law
enforcement and intelligence community. It would further reveal how USCIS vets applications for
eligibility without compromising other law enforcement investigations and initiatives.

13. Some of this information is also derived from other law enforcement or intelligence

agencies. Revealing sensitive information owned by another agency could impair USCIS’ ability to

DECLARATION OF MATTHEW D. EMRICH
RE: STIPULATED MOTION TO SEAL PORTIONS OF THE ADMINISTRATIVE RECORD - 5
(Case No. C17-00094RAJ)
a te Mo

tn

mo OD CO sD

i) Ww
ta to

ho
f

 

 

Case 2:17-cv-00094-RAJ Document 282 Filed 09/10/19 Page 6 of 7

share and collect necessary information to determine if an individual is eligible for an immigration
benefit, and could impact other law enforcement or intelligence agencies’ missions or operations.
Disclosure could harm the collaborative relationship between USCIS and the law enforcement
partners, which could degrade USCIS’ ability to collect information it needs to prevent potential bad
actors from infiltrating the immigration system, despite not being eligible for an immigration benefit.

14. Disclosure of information relating to tools and methods USCIS uses for vetting and
identifying national security concerns would reveal internal case handling and vetting techniques for
evaluating whether an immigration benefit applicant may pose a threat to national security.
Disclosure of these techniques may allow nefarious individuals to modify their behavior and thereby
avoid detection.

15. Disclosure of information relating to instructions on how to operate or utilize FDNS-
DS would be harmful. FDNS-DS is USCIS’ primary case management system used to record
requests and case determinations involving immigrant benefit fraud, public safety, and national
security concerns. See Privacy Impact Assessment for the Fraud Detection and National Security
Data System (FDNS-DS), at 1, DHS/USCIS/PIA-013(a), May 18, 2016, available at
https://www.dhs.gov/sites/default/files/ publications/privacy-pia-uscis-fdnsds-november2017.pdf.
This system includes derogatory information from background checks; records from administrative
investigations; USCIS investigative referrals to law enforcement agencies regarding fraud, public
safety, and national security; referrals and leads from other government and law enforcement
agencies; information collected from law enforcement and intelligence agencies; referrals from the
public or others regarding fraud; information about fraud rates and trends; adverse information
identified by USCIS; and adjudicative summaries and decisions. /d. at 7. Access to FDNS-DS is
tightly constrained, even within USCIS. Public dissemination regarding how to access and navigate
FDNS-DS would reveal the technical capabilities of the system, the release of which could impede
USCIS’ mission by alerting individuals to how USCIS conducts searches of its systems and any
limitations. In addition, if the system were hacked, it would permit the intruded to potentially
manipulate the way certain records are created and maintained, which could put ongoing

investigations al risk.

DECLARATION OF MATTHEW D. EMRICH
RE: STIPULATED MOTION TO SEAL PORTIONS OF THE ADMINISTRATIVE RECORD - 6
(Case No. C17-00094RAJ)
I

tod

oOo CO SN HD Ww £&

to IM
fod KN

2
rns

 

 

Case 2:17-cv-00094-RAJ Document 282 Filed 09/10/19 Page 7 of 7

16. Public disclosure of the documents described in paragraph five could compromise
programs or operations essential to the safeguarding of our national interests. Due to the sensitive
nature of the information in these documents, there is a legitimate interest in protecting this

information from public release.

] declare under penalty of perjury that the foregoing is true and correct.

Executed this \O 4} _ day of September, 2019, at Washington, D.C.

gerne NS a oat
Matthew D. Emrich _
FDNS Associate Director

U.S. Citizenship and Immigration Services
Washington, D.C.

DECLARATION OF MATTHEW D. EMRICH
RE; STIPULATED MOTION TO SEAL PORTIONS OF THE ADMINISTRATIVE RECORD - 7
(Case No, C17-00094RAJ)
